DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 11-16 are currently pending. Claims 8-10 have been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the local control” of line 11 lacks proper antecedent basis.  
The Examiner suggests the following:
Lines 10-14 of Claims 1 should be rewritten as follows for the purpose of obviating the below 112 second paragraph rejection: 
“a local control unit coupled to the sensor and signal units, and adapted to (i) detect either the first or the second alarm signals and (ii) generate the evacuation signal; and 
one or more pull stations comprising a plurality of sensors for detecting temperature, humidity, motion, smoke, and sound, wherein the one or more pull stations are coupled to the local control unit and wherein the one or more pull stations are adapted to generate a second alarm signal.”
The Applicant’s attention to this matter is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the local control” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ORR (US 2021/0166543) in view of MCMAHAN (US 2016/0180663).
Regarding claims 1 and 12,
ORR teaches a method for dynamic building evacuation, comprising the steps of: 
Receiving, at a control station, an emergency signal originated from either (1) one or more pull stations comprising a plurality of sensors for detecting temperature, humidity, motion, smoke, and sound, wherein the one or more pull stations are coupled to the local control unit and wherein the one or more pull stations are adapted to generate the emergency signal, or (ii) a
a sensor and signal unit comprising: 
a ceiling-recessed smoke sensor cavity (400 in fig. 13); 
a signal housing (1300 in fig. 13); and 
a vent (1303 and 1307b) connecting the signal housing (1300) to the smoke sensor cavity (400); 
Orr fails to expressly teach that the signal housing is adapted to display evacuation information; 
Generating an evacuation plan based on information received from sensors located in a plurality of the sensor and signal units or the one or more pull stations; 
Causing the sensor and signal units to display visual evacuation information based on the evacuation plan.
MCMAHAN teaches that the signal housing is adapted to display evacuation information ([0028] teaches a signal unit and housing containing components including a display 20, an internal power source 22, an external power source 24, and at least one sensor (26, 28, 30, 32, 34)); 
or the one or more pull stations (processor 14; and [0029] teaches that the housing components cooperate to provide information about the exit plan to a user);
 Causing the sensor and signal units to display visual evacuation information based on the evacuation plan ([0029] teaches that the display component 20 may be a dynamic display).

Regarding claims 13 and 14,
MCMAHAN teaches that the local control unit is further adapted to autonomously generate the evacuation plan ([0048] teaches that the servers 38, 40 may launch exit plans).

Regarding claim 15 and 16,
MCMAHAN teaches that the local control unit is further adapted to generate the evacuation signal based on evacuation data received from a remote control station ([0036] teaches receiving signals from the respective users' cell phones 36A, 36B.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,769,902 to KRONZ et al..
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Regarding claim 12,
Claim 1 of KRONZ teaches a building emergency evacuation system comprising: a plurality of sensor and signal units comprising: a smoke sensor disposed within a cavity recessed into a ceiling; a signal housing adapted to accommodate either an array of signal lights or a multifunction display; a vent section comprising a plurality of vents adapted to permit smoke flow to said smoke sensor disposed in said cavity, said vent section disposed in a connecting structure joining said cavity and said signal housing; 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689